Citation Nr: 0429871	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a claimed seizure 
disorder.  

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
residuals of a crush injury to the left foot.

4.  Entitlement to service connection for a pelvic tilt, 
claimed as secondary to the service-connected residuals of a 
crush injury to the left foot.

5.  Entitlement to service connection for numbness of the 
right foot, claimed as secondary to the service-connected 
residuals of a crush injury to the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO denied entitlement to service connection 
for PTSD, and found that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
seizure disorder.  The RO also denied service connection for 
a low back disorder, pelvic tilt and numbness of the right 
foot, all claimed as secondary to the service-connected 
residuals of a crush injury to the left foot.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 1999.  Then, in July 2002, the 
veteran testified at another personal hearing before a second 
Hearing Officer at the RO.  Transcripts of the testimony from 
both hearings has been associated with the claims file.  

The case was remanded to the RO by the Board in January 2001 
for additional development and adjudicative action.  

Entitlement to non service-connected pension was granted by 
the RO in a February 2001 rating decision.

In June 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal as to the issues of service connection for a back 
disorder and numbness of the right foot, both claimed as 
secondary to the service-connected residuals of a crush 
injury to the left foot are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service aboard Naval Ships in 
the waters off the coast of the Republic of Vietnam.  

3.  The veteran is not shown to have experienced a claimed 
stressor during his period of active service so as to support 
a diagnosis of PTSD.  

4.  A seizure disorder was not shown in active service, or 
for many years thereafter, nor were epilepsies manifest to a 
compensable degree during the first post service year.

5.  The probative and competent medical evidence of record 
establishes that the veteran does not have a seizure disorder 
which has been linked to active service on any basis.

7.  The probative and competent medical evidence of record 
establishes that the veteran does not have any chronic 
acquired disorder manifested by a pelvic tilt which has been 
linked to service on any basis, or causally related to the 
service-connected residuals of a crush injury to the left 
foot.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2004).  

2.  A seizure disorder was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
epilepsies.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2004).

3.  A chronic acquired disorder manifested by a pelvic tilt 
was not incurred in or aggravated by active service; nor is 
such disorder proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995)..  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The veteran filed his claims of service connection for PTSD, 
a seizure disorder, and for a back disorder, numbness of the 
right foot and pelvic tilt, claimed as secondary to the 
service-connected residuals of a crush injury to the left 
foot in January 1998.  In November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  

Since that time, the United States Court of Appeals for 
Veterans Claims (CAVC) has held expressly that the revised 
notice provisions enacted by section 3 of the VCAA and found 
at 38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  

The veteran is required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159 (2004).  

In a letter dated in April 2001, the RO notified the veteran 
of the VCAA and indicated that he should tell the RO about 
any additional information or evidence, VA or non VA that he 
wanted the RO to obtain.  In addition, he was requested to 
complete and return release authorization forms so that VA 
could request any identified medical records from his private 
physicians.  

The veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment in order for the RO to obtain any such records, and 
he was further advised as to what evidence would substantiate 
his claim for service connection.  The RO notified him in the 
August 1998 rating decision, October 1998 statement of the 
case (SOC), and September 1999 and June 2004 Supplemental 
Statements of the Case (SSOC), of what evidence was necessary 
to substantiate the veteran's claim for service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the CAVC in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in September and December 1997, April and May 
1998, and June 2003.  The veteran has indicated where he 
receives his treatment and VA has attempted to obtain all 
records identified.  The veteran was afforded the opportunity 
to testify at two personal hearings, once in February 1999 
and again in July 2002.  In a July 2004 statement, he 
reported that he had no further evidence to submit in support 
of his pending claim(s).  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini, supra.  However, in the present 
case, the veteran's claim was initially denied prior to the 
April 2001 notice of the VCAA.  

Nevertheless, the CAVC in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by him.  In other 
words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  



In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to him.  

The CAVC in Pelegrini also held that a VCAA notice consistent 
with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
veteran was provided every opportunity to identify and submit 
evidence in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA examinations, in addition to VA and private 
treatment records.  Moreover, the veteran's statements in 
support of his claim are included in the claims file.  Based 
on the foregoing, the Board concludes that the veteran has 
received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  


Service Connection - Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 



Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 


Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat. The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy. If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor. VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).


Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).



PTSD

The veteran asserts that service connection for PTSD is 
warranted.  Specifically, he maintains that he experienced 
stressful incidents during service aboard various Naval Ships 
in the waters off the coast of Vietnam.  

Historically, the veteran's service medical records are 
negative for any findings, complaints or diagnosis of an 
acquired psychiatric disorder.  However, in a statement 
submitted to the RO in September 1979, the veteran stated, 
"Also, I think my nerves should be service connected."  In 
a July 1980 statement, he complained of a nervous stomach 
with stomach upset due to constant wartime pressure in a 
combat zone.

The RO issued a rating decision in December 1980 wherein 
service connection for, inter alia, a conversion reaction, 
and for a stomach condition were denied, based on findings 
that these conditions were not shown in service.  In March 
1982 the Board denied entitlement to service connection for a 
nervous disorder.  

In December 1983 the Board denied entitlement to service 
connection for an acquired psychiatric disorder, including 
claimed PTSD, based on a finding that no new and material 
evidence had been submitted since the March 1982 Board 
decision to establish a new factual basis so as to warrant 
any change in the March 1982 denial.  

The record also reflects that the veteran was admitted to a 
VA hospital in January 1985 with complaints of back pain.  
During the admission, he was consulted by the Psychiatric 
Department and a passive-aggressive personally tendency was 
noted.  He reported flashbacks and crying spells, but when 
asked for details regarding the flashbacks, he was extremely 
vague.  He was asked to identify any type of stressors that 
he had in Vietnam, and stated that he was afraid all the 
time, saw planes crashing into mountains, men buried at sea, 
and reported such things as "bodies stacked four feet 
high."  The examiner noted that the veteran presented many 
other things which were felt to be exaggerated and 
inconsistent.  

The veteran was further asked to describe his difficulties 
related to Vietnam; and it was felt that his presentation of 
that was consistent with symptoms simulation, and desire for 
secondary gain.  The historical details he provided were 
noted by the examiner as inconsistent and exaggerated.  The 
examiner noted that there was no clear history that the 
veteran had ever seen anyone injured by enemy action.  

The examiner noted that the veteran's clinical descriptions 
of symptoms which he stated he had were not felt to be 
consistent with PTSD, and this was confirmed by six staff 
psychiatrists who reviewed the veteran's case and clinical 
symptoms and history in detail, and found no evidence to 
support a diagnosis of PTSD.  It was noted during the 
staffing that the veteran had signs consistent with a mixed 
personality disorder, antisocial and passive-aggressive in 
nature and the associated problem of drug abuse, particularly 
he seemed to enjoy prescription of benzodiazepines and 
narcotic analgesics.  

In January 1998, the veteran submitted a claim of service 
connection for PTSD.  In response, the RO sent correspondence 
in February 1998 requesting information regarding any claimed 
stressors and medical evidence showing a diagnosis and/or 
treatment for PTSD.  Specifically, the RO indicated the need 
for a complete detailed description of the specific traumatic 
incident(s) which produced the stress that resulted in the 
claimed PTSD, including dates and places the incidents 
occurred, and the unit to which he was assigned or attached 
at the time.  

The RO indicated that if deaths of any friends were involved, 
the veteran needed to furnish the names.  The RO explained 
that he needed to give the date of the incident within a 30-
day time period; or, at the very least, he needed to provide 
the season and year.  The RO noted that failure to provide 
this information may make it or impossible to obtain any 
supporting evidence.  

At a December 1997 VA PTSD assessment, the veteran reported 
that his ship came under fire during his service off the 
waters of Vietnam.  He reported that during an attempted 
evacuation, he was dropped from the 3rd deck to the 1st deck, 
a distance of 40-50 feet and sustained injuries to his back 
and feet.  

The veteran also noted that the ships on which he served were 
supply ships and that he was constantly under fire whenever 
his ship supplied the battleships.  He also reported that 
while refueling aircraft carriers, he witnessed many body 
bags, 3-4 burials at see, and many wounded soldiers with much 
blood.  He also reported that he saw two sailors commit 
suicide; one who hung himself on the stack and the other who 
broke his neck by intentionally dropping barbells on his 
neck.  The assessment concluded with a diagnosis of 
prolonged, severe PTSD.  

In March 1998, the RO received the veteran's stressor 
statements.  He reported that his unit of assignment was the 
7th Fleet, aboard the USS Mars, USS Sacramento and the USS 
Ashtabula.  He reported that he was dropped off the 4th deck 
level of the USS Mars and injured both legs, knees and back 
during the summer of 1966.  He reported that he witnessed 
multiple body bags on trucks during the summer of 1968 in Da 
Nang, witnessed air planes missing flight decks or crashing 
into mountains during the summers of 1966 and 1967, and 
witnessed suicidal deaths of two sailors.  He could not 
recall when the suicides had taken place.  

In a separate statement, the veteran reported that while he 
was assigned to the USS Sacramento in 1969, he was hit in the 
head while the ship was "onrearming of another ship."  He 
reported that he had a brief period of unconsciousness and 
was then dropped three complete levels on the ship, hitting 
his back and head.

The veteran was afforded a VA psychiatric examination in May 
1998.  He described multiple stressors, but the examiner 
recorded that he did not have a specific stressor which could 
be linked to his current anxiety and anxious and depressed 
symptoms.  When asked about specific experiences, he 
described being dropped, but acknowledged that he did not 
recall any of that event or recall anything from when that 
initial blackout occurred until he woke up on deck.  
Nevertheless, the fear of falling was significant and he did 
seem to dwell on the possibility of that happening again.  
The Axis I diagnosis was that of anxiety disorder, not 
otherwise specified, with depressive features (mixed anxiety 
depression).  The Axis II diagnosis was that of mixed 
personality disorder (paranoid/passive aggressive).  There 
was no diagnosis of PTSD.  

At his personal hearing before a Hearing Officer at the RO in 
February 1999, the veteran testified that he witnessed 
suicides and burials at sea, but did not recall the names of 
the dead sailors, or when the events took place.  

In a September 1999 statement, the veteran again reported 
that he was dropped after being injured aboard the USS Mars.  
He reported that he was dropped approximately 50 feet from 
the top of the rail down approximately 5 decks.  

In January 2001, the Board determined that new and material 
evidence had been presented reopen the claim of service 
connection for PTSD and that issue, along with the other 
issues on appeal were remanded by the Board to the RO for 
additional development and adjudicative action.  

In a November 2001 statement, a VA Staff Psychiatrist 
indicated that the veteran was diagnosed with PTSD in October 
1997 and was currently being treated in the VA clinic, with a 
Global Assessment of Functioning (GAF) of 37.  

At his second personal hearing, before a Hearing Officer at 
the RO in July 2002, the veteran testified that an "oriental 
guy hung himself on the [USS] Mars."  He reported that he 
was ordered to help cut the rope and help take him down.  

The veteran also testified that he had friend, on one of the 
other two ships aboard which he served, commit suicide by 
dropping barbell weights on himself.  He was apparently 
buried at sea.  

The veteran could not recall when the suicides occurred or 
even during which season.  

In April 2004 correspondence, the RO provided the veteran's 
stressor information to the US Armed Services Center for Unit 
Records Research (CURR).  Specifically, the RO noted that the 
veteran claimed combat injuries and decorations not confirmed 
by his service department.  In addition, the RO noted that he 
reported that a sailor hung himself sometime between 1966-
1968 aboard the USS Mars.  



He reported that he was ordered to cut the rope to bring the 
sailor down after he was dead.  In addition, the RO reported 
to CURR that the veteran asserted that another sailor killed 
himself by dropping a barbell weight on himself sometime 
between 1968-1969 either aboard the USS Ashtabula or the USS 
Sacramento.  

In a June 2004 response, CURR indicated that the research 
request on behalf of the veteran was not researched due to 
insufficient stressor information - (Dates within sixty days 
of stressor, specific locations, full name of casualties, 
etc.)  CURR noted that the information provided by the RO 
indicated that the stressful events described by the veteran 
had occurred between 1966 and 1968 on the USS Mars and 
between 1968 and 1969 on either the USS Ashtabula or USS 
Sacramento.  CURR indicated that the information provided by 
the veteran was too broad to research.  Since the request was 
not valid for CURR purposes, it was closed in the CURR 
database.  

As noted hereinabove, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
VA regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

The veteran has a diagnosis of PTSD.  The Board notes; 
however, that this case does not turn on the question of the 
medical diagnosis of PTSD; rather, it turns on the factual 
determination of whether the veteran's claimed in-service 
stressors can be verified.  

The Board notes that medical evidence suggesting that the 
veteran is suffering from PTSD (element 1) has been presented 
in this case.  The Board points out, however, that the 
medical evidence does not present a diagnosis of PTSD based 
on specific stressor events related to his service in the 
Republic of Vietnam as recounted by the veteran (element 3).  

As noted herein above, the veteran submitted stressor 
statements in writing to the RO and he also testified at a 
personal hearing at the RO regarding his claimed stressors.  
Significantly, the RO has not been able to verify the alleged 
stressors as reported by the veteran in connection with the 
claim.  

The veteran contends that he witnessed suicide deaths and 
burials at sea, saw planes crash into mountains, and came 
under fire during supply runs away from his ship.  The 
veteran was not specific as to dates, seasons, names or 
places of occurrences.  

The veteran's DD Form 214 does not indicate that the veteran 
engaged in combat with the enemy.  Moreover, the veteran's 
personnel records do not indicate, nor does the veteran 
assert, that he actually stepped foot into Vietnam.  Rather, 
he was stationed aboard ships off the coast of Vietnam.  The 
DD Form 214 does not show that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation.  The veteran has not submitted any evidence to show 
that his duties involved more than the ordinary stressful 
environment experienced by all those who served in a combat 
zone.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Accordingly, 
the Board finds that the veteran is not shown to have engaged 
in combat with the enemy and that credible supporting 
evidence is needed to establish the occurrence of claimed 
stressor events in service.  

As the veteran is not established to have had combat with the 
enemy, his lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b) (West 2002).  Instead, the 
record must contain evidence which corroborates the veteran's 
assertion as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002); 
West v. Brown, 7 Vet. App. 70 (1994).  

The Board finds that the claimed stressors cannot be 
corroborated from the present record in this case.  As noted 
hereinabove, the USASCRUR was unable to verify any of the 
veteran's claimed stressors because the information provided 
was too vague and incomplete to be researched.  Moreover, the 
USASCRUR did not verify or identify any other specific life-
threatening events or specific stressful experiences that the 
veteran suffered during his service aboard Naval Ships off 
the coast of the Republic of Vietnam.  

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experiences or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

While the current evidentiary record shows that PTSD has been 
suggested in some medical records, the question of whether a 
specific event reported by a veteran as a stressor is valid 
is a question of fact for the Board to decide, involving as 
it does factors which are historical.  Although the health 
professionals in this case may have accepted the veteran's 
own accounts of some unspecified experiences during service, 
VA is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Except for the veteran's uncorroborated statements, there is 
no evidence to establish that he actually experienced any 
specific stressor event to support a diagnosis of PTSD, as 
claimed.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for PTSD.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's assertions concerning his 
stressors to support a diagnosis of PTSD, as discussed in 
Cohen v. Brown.  


Seizure Disorder

The veteran asserts that he suffered head trauma during 
service which ultimately led to his current seizure disorder.  
He reported that his seizure activity began after the 
incident, first presenting as blank outs for 2 to 3 minutes.  
He further reported that his seizures eventually developed 
into the Grand Mal type, in about 1991.

At his hearing in July 2002, the veteran testified that he 
did not suffer any head injuries, other than the one he 
describes incurred during service.  

The service medical records are negative for complaints, 
findings or diagnosis of a concussion, head trauma or a 
seizure disorder.  

However, a VA hospital summary report from September 1982 
reveals that the veteran was struck on the head by a 4x4 
approximately thirty minutes prior to his arrival in the 
emergency room.  At that time, he had a transient loss of 
consciousness and was mildly confused for approximately 
fifteen minutes.  He did have nausea and vomiting prior to 
his admission.  He restated that he had a bad leg on the left 
which caused him to fall at times and that is what caused his 
accident.  Neurological examination was intact at that time.  
The diagnosis was that of cerebral concussion.  There was no 
mention of seizures or a seizure disorder.  

VA records from December 1991 note that the veteran was 
admitted to the emergency room with a history of syncope 
three times with incontinence of bowel and bladder, and 
vomiting.  He reported that he had never passed out before 
and had no history of enureisi/encopresis or tongue-biting.  
The assessment was that of syncope, suspicious for either 
cardiac etiology or seizure.  Follow-up EEG and Holter 
reports were within normal limits.  

A June 1993 private hospital discharge summary noted that the 
veteran's past medical history was significant for, inter 
alia, a seizure disorder.  

VA outpatient records from 1995 and 1996 note a history of 
seizure disorder.  An impression of seizure disorder was 
noted in January 1997 outpatient reports.  A January 1997 
magnetic resonance imaging (MRI) of the brain was normal.  

The veteran was afforded a VA examination in April 1998.  At 
that time, the examiner noted that he appeared for the 
examination in a wheelchair wearing a cervical collar, a left 
leg brace and an elastic bandage wrapped loosely around the 
right ankle.  The examiner indicated that he provided an 
extremely poor history which was vague, evasive in form, 
rambling in character and contaminated by an excessive amount 
of detail.  

With regard to seizures, the veteran reported that they 
consisted of a sense of "loss of time" by which he meant 
that he suffered an episode of discontinuity of recollection 
during which he sat in a daze and may have been terminated 
when someone shook him.  He claimed that his symptomatology 
had begun in the 1970's.  He further reported that those 
episodes could turn into seizure in which he bounced about, 
shook and was incontinent of bowel and bladder.  He reported 
that his seizure medication consisted of 300 mg of phenytoin 
one day and 500 the next.  At first he was suffering 8-9 
seizures per year, but he reported that he currently only had 
four seizures per year.  

He related that he had suffered multiple injuries during the 
seizures.  He reported two closed head injuries, one during 
service, and the other 10-12 years later, perhaps in 1977.  
He thought his first seizure had taken place in 1989, but the 
examiner noted that the record indicated that December 1991 
was when the first seizure was noted.  He denied seizures 
during childhood although his brother had had seizures.  He 
reported that the aura to his seizures consisted of the 
feeling that he was about to pass out even though he may not 
do so.  

On examination, the veteran was a loquacious, evasive, 
obsequious and manipulative man who provided a rambling, 
disconnected and often contradictory history.  The sense of 
smell was intact, however, when that modality was tested, the 
veteran held his breath and said that he smelled nothing.  
When commanded to inhale he readily recognized the odor of 
alcohol on each side.  

Visual fields, acuity, optic nerves, fundus and retinal 
vessels were normal.  The palpebral fissures were normal.  
Pupils were 3-4 mm and equal in size.  They reacted to light.  
Extraocular movements were complete.  Facial expression, 
sensation, power of jaw movement were normal.  Clinical 
hearing was intact.  There were no signs of vestibular 
incompetence.  Speech and swallowing were unremarkable.  Neck 
flexion was powerful.  His tongue moved well.  Posture, tone, 
power, coordination and pattern of skilled movement were 
normal.  There was no tremor, there was no atrophy.  

With respect to epilepsy, it appeared that the first of his 
seizures began in 1991 following the use of medication which 
he had taken for uticaria if the record was to be believed.  
All of his other studies had been entirely normal and the 
veteran had been noncompliant with his treatment program.  

The examiner concluded that the veteran may suffer epilepsy 
and would certainly seem to on the basis of the record.  
However, he indicated that it was not possible to make a 
statement concerning the number of spells, nor was it 
possible to be certain about what had caused the spells.  The 
record reflected that his first seizure had occurred in 
December 1991, although he said it had occurred in 1989.  

The seizure frequency was modest and had never really been 
subjected to an effective and sustained program of care.  The 
examiner also noted that the origin was uncertain though 
there was a positive family history of seizures occurring in 
one or maybe two brothers depending on which of the multiple 
histories was accurate.  

The examiner concluded that there was a very strong element 
of symptomatic magnification at best or outright fraud at 
worst in the veteran.  He apparently came to the clinic in a 
hospital wheelchair which he had simply gotten into in the 
front lobby.  He used crutches, braces, collars and ankle 
wrappings, none of which appeared to have any relationship to 
any aspect of his health.  

At a personal hearing before a Hearing Officer at the RO in 
February 1999, the veteran testified that his seizures began 
as short black outs during service, after he was dropped and 
knocked unconscious.  He testified that he started seeking 
treatment for seizures in 1991 when his seizures got worse.  

When asked if he ever had any other head trauma after 
service, the veteran testified that, "I had a board hit me 
on the ear on the side one time but it wasn't...it didn't knock 
me out or anything, unconscious or anything like that.  That 
was the only other head injury I've ever...."

In this case, the evidentiary record shows that the veteran 
definitely has provided evidence of some sort of a current 
acquired seizure disorder.  Such has been recognized by 
competent medical authority and a history of treatment for 
seizures has been reported in the record.  

However, there was no finding of a seizure disorder during 
service, and there is no evidence of treatment for head 
trauma in service.  There is no evidence of seizure activity 
until many years following service.  Epilepsies per se were 
not manifest to a compensable degree during the first post 
service year.

The first seizure was reported in 1991, many years after 
service.  At that time, there was no previous history of a 
seizure disorder indicated.  There is no competent medical 
evidence linking any post service seizure disorder to service 
on any basis.  

The Board finds that there exists no probative or competent 
evidence upon which to predicate a grant of entitlement to 
service connection for a chronic acquired seizure disorder on 
any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


Pelvic Tilt

The veteran asserts that he has a pelvic tilt that is 
secondary to the service-connected residuals of a crush 
injury to the left foot.  Specifically, he maintains he was 
told that his pelvis was out of line and that it was because 
of his left leg brace.

X-rays from September 1997 noted no evidence of arthritic 
changes of the pelvis.  Slight tilting of the pelvis was 
noted, but the impression was that of mild tilting of the 
pelvis, which may have been a positional artifact.  

At an April 1998 general medical examination, the examiner 
noted that the veteran's pelvis was stable and nontender.  
The examiner was able to fully rotate femur head and 
acetabulum bilaterally.  He complained of pain on the left 
with a soft groan.  Abduction of the hip was to 60 degrees 
bilaterally, adduction was 45 degrees bilaterally with 
complaint of low back pain.  

The examiner did not feel that the veteran's complaint of hip 
and pelvis pain was secondary to his initial service-
connected injury to the left foot.  The examiner noted that 
the large leg brace was provided in 1985 after an injury to 
the low spine in 1984 leading to weakness of the left lower 
extremity and subsequent falls.  The examiner did note that 
the large leg brace did cause a change in his gate as he kept 
the knee latches in the locked position.  The examiner 
indicated that the change in posture was the cause of his hip 
and pelvis discomfort.  However; current x-rays of the 
veteran's pelvis noted no pelvic tilt.  The study was normal.  

The diagnosis, with regard to the pelvis, was that of no 
pelvic tilt, normal pelvis and hips.  

At a personal hearing before a Hearing Officer at the RO in 
February 1999, the veteran testified that he was told by 
physicians that the reasons he had problems with his pelvis 
was that his leg brace threw his pelvis out of sync because 
of the weight and the way it had to pivot.  



The Board once again notes that absent proof of a current 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Although the Board is cognizant of the veteran's assertions 
that he has current pelvic tilt that was aggravated by a 
service-connected disability, no competent evidence has been 
presented to support these lay assertions.  The medical 
evidence that is of record does not show the presence of any 
pelvic tilt.  Specifically, the examiner in April 1998 
indicated that the veteran's pelvis was normal.  

Moreover, the examiner opined that the veteran's hip and 
pelvic pain was not secondary to the service-connected 
residuals of a crush injury to the left foot.  In addition, 
despite many requests by the RO, the veteran has not 
submitted or identified any treatment records whatsoever that 
would present a basis for relating the claimed pelvic tilt in 
any way to the service-connected residuals of a crush injury 
to the left foot.  Absent competent evidence showing that he 
has a current pelvic tilt, there is no basis upon which to 
predicate a grant of entitlement to service connection on any 
basis.  

Accordingly, the Board concludes that service connection for 
pelvic tilt is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (2003).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a seizure disorder is 
denied.  

Entitlement to service connection for pelvic tilt, claimed as 
secondary to the service-connected residuals of a crush 
injury to the left foot is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in April 2001.

The veteran asserts that his non service-connected low back 
disorder and numbness of the right foot have been aggravated 
by the service-connected residuals of a crush injury to the 
left foot.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the VBA AMC must consider whether 
the veteran's low back disorder and numbness of the foot, if 
any, is proximately due to, the result of, or aggravated by 
his service-connected disability pursuant to 
38 C.F.R. § 3.310(a).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this matter is REMANDED for the following 
action:

1.  1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The veteran has indicated that he 
receives all medical treatment for the 
claimed disabilities from VA facilities.  
As such, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations, including on a fee basis if 
necessary for the purpose of ascertaining 
the etiology of any current back 
disorder(s) and/or a current disorder 
manifested by numbness of the right foot.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  


It is requested that the examiners 
address the following medical issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
and/or disorder(s) manifested by numbness 
of the right foot is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

If no such relationship is determined to 
exists, the examiners must express an 
opinion as to whether any chronic acquire 
low back disorder(s) and/or disorder 
manifested by numbness of the right foot 
is/are causally related to the service-
connected  residuals of a crush injury of 
the feet.  

If no such causal relationship is 
determined to exists, the examiners must 
address whether the service-connected 
residuals of a crush injury of the left 
foot aggravates any chronic acquired low 
back disorder(s) and/or chronic acquired 
disorder(s) manifested by numbness of the 
right foot.  If such aggravation is 
determined to exist, the examiners must 
address the following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back disorder(s) and/or 
chronic acquired disorders manifested by 
numbness of the right foot found on 
examination;


(b) The increased manifestations, which, 
in the examiners' opinions, are 
proximately due to the service-connected 
residuals of a crush injury of the left 
foot, based on medical considerations; 
and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back 
disorder(s) and/or chronic acquired 
disorder(s) manifested by numbness of the 
right foot found on examination is/are 
proximately due to the service-connected 
residuals of a crush injury of the left 
foot.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and for numbness of the right 
foot, claimed as secondary to the 
service-connected residuals of a crush 
injury to the left foot, to include on 
the basis of aggravation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



